Exhibit SHARE PURCHASE AGREEMENT among Geoi Limited a private limited company of England and Wales; Versar, Inc. a Delaware corporation; Professional Protection Systems Limited a private limited company of England and Wales; the Sellers; and the Neil Bruce Copp Representative Dated as of January 5, 2010 EXHIBITS AND SCHEDULES Exhibit A Exhibit B Exhibit C Exhibit D Exhibit E Exhibit F Schedule Schedule 8.2(v) ARTICLE 1. DESCRIPTION OF TRANSACTION 1 1.1 Purchase and Sale of the Shares 1 1.2 Closing 2 1.3 At Closing the Purchaser shall: 2 1.4 Estimated Balance Sheet and Estimated Closing Indebtedness 2 1.5 Delivery of Seller Notes 3 1.6 Delivery of Versar Common Stock 3 1.7 Contingent Consideration 3 1.8 Purchase Price Adjustment 4 1.9 Exchange Rate Adjustment 6 ARTICLE 2. WARRANTIES OF THE COMPANY 7 2.1 Organization; Standing and Power; Subsidiaries 7 2.2 Company Constituent Documents; Records 8 2.3 Capitalization, Etc 8 2.4 Authority; Binding Nature of Agreement 9 2.5 Non-Contravention; Consents 10 2.6 Financial Statements 11 2.7 Absence of Certain Changes 12 2.8 Title to and Sufficiency of Assets 14 2.9 Bank Accounts; Accounts Receivable; Inventory 14 2.10 Equipment 15 2.11 Real Property 15 2.12 Intellectual Property 16 2.13 Contracts 17 2.14 Customers; Accounts Payable 20 2.15 Liabilities 21 2.16 Data Protection 21 2.17 Compliance with Legal Requirements; Governmental Authorizations 21 2.18 Tax Matters 22 2.19 Benefit Plans; Employees and Agents 28 2.20 Environmental Matters 30 2.21 Defective Products and Services 31 -i- 2.22 Insurance 31 2.23 Related Party Transactions 32 2.24 Legal Proceedings; Orders 32 2.25 Insolvency 33 2.26 Finder’s Fee; Transaction Costs 33 2.27 Shareholder Agreements 34 2.28 Certain Payments 34 ARTICLE 3. WARRANTIES OF THE SELLERS AND THE NEIL BRUCE COPP SHAREHOLDER 34 3.1 Authority; Binding Nature of Agreement 34 3.2 Ownership and Transfer of the Shares 35 3.3 Non-Contravention; Consents 35 3.4 No Other Agreements 36 3.5 Litigation 36 3.6 Finder’s Fees 36 3.7 Securities Representations 36 ARTICLE 4. WARRANTIES OF PURCHASER AND VERSAR 37 4.1 Corporate Existence and Power 37 4.2 Authority; Binding Nature of Agreement 37 4.3 Non-Contravention; Consents 37 4.4 Compliance with Legal Requirements 38 ARTICLE 5. 38 5.1 Guarantee of Purchaser Obligations 38 ARTICLE 6. COVENANTS OF THE PARTIES 39 6.1 Confidentiality; Non-competition 39 6.2 Confidentiality 40 6.3 Public Disclosure 40 6.4 Tax Covenant 40 ARTICLE 7. CLOSING DELIVERIES 41 7.1 Conditions to Obligations of Purchaser 41 7.2 Satisfaction of Conditions 42 ARTICLE 8. RECOURSE FOR DAMAGES 42 8.1 Survival 42 -ii- 8.2 Recovery by Purchaser Parties 43 8.3 Recovery by Seller and the Neil Bruce Copp Shareholder 44 8.4 Basket; Limitation on Liability 44 8.5 Offset Against Seller Notes and Contingent Consideration 45 8.6 Procedure for Recovery of Damages 46 8.7 Third Party Claims 47 8.8 Characterization of Recovery 49 8.9 No Contribution 49 8.10 Obligations Regarding Mitigation 49 8.11 Limitations 49 ARTICLE 9. MISCELLANEOUS PROVISIONS 50 9.1 Further Assurances 50 9.2 Fees and Expenses 50 9.3 Amendment 51 9.4 Waiver; Remedies Cumulative 51 9.5 Entire Agreement 51 9.6 Execution of Agreement; Counterparts; Electronic Signatures 51 9.7 Governing Law and Submission to Jurisdiction; Appointment of Process Agent 52 9.8 Assignment and Successors 52 9.9 Parties in Interest 52 9.10 Notices 52 9.11 Construction; Usage 54 9.12 Enforcement of Agreement 54 9.13 Severability 55 -iii- SHARE PURCHASE AGREEMENT This Share Purchase Agreement (this “Agreement”) is made and entered into as of January 5, 2010 (the “Agreement Date”), by and among Versar, Inc., a Delaware corporation (“Versar”) and GEOI 1 Limited, a private limited company of England and Wales with company number 07114583 whose registered office is at Protection House, Sherbourne Drive,
